DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     TONY ANTHONY PICKLES,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2487

                              [April 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2004-CF-008685-AXXX-MB.

  Tony Anthony Pickles, Graceville, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.